Citation Nr: 0209265	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).

(The issues of whether new and material evidence has been 
received to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD and entitlement 
to service connection for PTSD will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO essentially adjudicated on the merits and certified 
the issue of service connection for PTSD and an acquired 
psychiatric disorder to the Board.  However, since there was 
a prior final denial of service connection by the Board for 
these disabilities, the Board is required to determine 
whether new and material evidence has been presented.  
38 U.S.C.A. § 7104(b) (West 1991); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the Board has 
recharacterized the issues as whether new and material 
evidence has been submitted to reopen claims for service 
connection for PTSD and an acquired psychiatric disorder.  
These are separate claims and must be considered 
individually.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 
1996).

The Board will be undertaking additional development on the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for an acquired 
psychiatric disorder and entitlement to service connection 
for PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

The veteran presented hearing testimony before the 
undersigned member of the Board in June 2002.  A transcript 
of that hearing has been associated with the record of 
appeal.  


FINDINGS OF FACT

1.  An August 1982 decision by the Board denied service 
connection for post traumatic stress neurosis.   

2.  The evidence received since the August 1982 Board 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1982 Board decision denying service connection 
for post traumatic stress neurosis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.160(d), 
20.1100 (2001).  

2.  Evidence received subsequent to the August 1992 Board 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A.
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA have been published.  This 
change in the law is effective from November 9, 2000, and is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) only apply to 
claims to reopen finally decided claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a) only applies to a claim to 
reopen a finally decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the 
veteran's claim was received prior to that date, the amended 
definition of new and material evidence is not applicable to 
the veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  

Service connection for post traumatic stress neurosis was 
denied in an August 1982 Board decision.  That decision is a 
final determination.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.1100 (2001).  Prior final decisions 
of the Board may be reopened upon the receipt of evidence 
which is new and material.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

In reviewing petitions to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis.  
First, whether the evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a).  Second, if VA finds the evidence 
is "new and material," then it must determine whether the 
claim is well grounded based upon all of the evidence of 
record.  Third, if the claim is well grounded, to proceed to 
the merits but only after ensuring that the duty to assist 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  
As noted above, the VCAA has eliminated the requirement of a 
well-grounded claim. 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1982 Board decision is a final determination and was 
the last decision to address the issue of service connection 
for PTSD, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  The 
evidence received subsequent to that decision is presumed 
credible for the purposes of reopening the veteran's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board's August 1982 decision found that an acquired 
psychiatric disorder was not present in service.  Since that 
decision was made, a regulation was promulgated that 
established the extent of the evidence required to establish 
service connection for PTSD.  58 Fed.Reg. 29,109 (May 19, 
1993).  The most recent revision to this regulation was 
promulgated in March 2002.  This regulation provides in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  67 Fed.Reg. 10,330 
(March 7, 2002)(to be codified at 38 C.F.R. § 3.304(f)).  

A May 1994 VA clinical record shows an assessment of anxiety, 
depression, anxious, tense.  A June 1994 VA clinical record 
notes an impression of generalized anxiety disorder rule out 
PTSD.  A July 1994 VA clinical record notes an impression of 
generalized anxiety disorder.  These records were not 
previously considered.  Additionally, they show assessments 
of anxiety and one record included the notation of rule out 
PTSD.  It is noted that PTSD is an anxiety disorder.  
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed.) (DSM-IV). 

The veteran is an Air Force veteran and claims that he was 
stationed at Da Nang in Vietnam when it was subject to 
attack.  Service records received after the Board's August 
1981 decision substantiate his service in Vietnam and his 
being stationed at Da Nang.  Additionally, an August 1997 
letter from the U.S. Army and Joint Services Environmental 
Support Group includes records which substantiate stand off 
attacks at Da Nang at the time the veteran was stationed 
there.  Accordingly, there is credible supporting evidence 
that a claimed stressor occurred.  

New evidence shows that the veteran has been assessed with an 
anxiety disorder and possibly PTSD.  Additionally, new 
evidence supports the occurrence of a claimed inservice 
stressor.  In light of the new evidentiary standards required 
for service connection for PTSD, this evidence bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered with the prior evidence to fairly decide the 
merits of the veteran's claim.  Accordingly, new and material 
evidence has been received.  38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  Since new and material evidence 
has been received, the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 1991).   

The Board will now undertake additional development on the 
issue of service connection for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
service connection issue.


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

